ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-096, concluding that KEVIN J. CARLIN of HAMILTON TOWNSHIP, who was admitted to the bar of this State in 1985, should be censured for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.15(b) (failure to promptly deliver funds to third party), RPC 1.15(d) (recordkeeping violations), and RPC 8.4(c) (misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should be required to make certain refunds and reimbursements in connection with his role as trustee of the Miller education trust;
And good cause appearing;
It is ORDERED that KEVIN J. CARLIN is hereby censured; and it is further
ORDERED that within ninety days of the date of this Order KEVIN J. CARLIN shall (1) reimburse the Miller education trust $4,000 for the accounting and attorney’s fees paid, which funds shall be paid equally to Jessica and Nicole Miller; (2) release $1,210 to Nicole Miller; and (3) provide the Office of Attorney Ethics with the requested three-way account reconciliations; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual *251expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.